     Case 3:18-cv-00331-BEN-LL Document 181 Filed 08/26/19 PageID.8425 Page 1 of 2


1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10    STONE BREWING CO., LLC,                           Case No.: 18cv331-BEN-LL
11                                     Plaintiff,
                                                        ORDER REQUIRING
12    v.                                                DECLARATION AND EVIDENCE IN
                                                        SUPPORT OF MILLERCOORS
13    MILLERCOORS LLC,
                                                        LLC’S OPPOSITION TO STONE
14                                   Defendant.         BREWING’S REQUEST FOR
                                                        PARTIAL RECONSIDERATION OF
15
                                                        THE COURT’S JULY 2, 2019 ORDER
16    MILLERCOORS LLC,
17                           Counter Claimant,
18    v.
19    STONE BREWING CO., LLC,
20                          Counter Defendant.
21
22         On August 1, 2019, Plaintiff filed a Request for Partial Reconsideration of the
23   Court’s July 2, 2019 Order. ECF No. 145. On August 9, 2019, MillerCoors filed an
24   Opposition to Stone Brewing’s Request for Partial Reconsideration of the Court’s July 2,
25   2019 Order. ECF No. 149. After reviewing Defendant’s Opposition and supporting
26   exhibits, the Court finds that Defendant has failed to submit sufficient evidence for the
27   Court to determine whether Mekanism was acting as the functional equivalent of
28

                                                    1
                                                                                   18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 181 Filed 08/26/19 PageID.8426 Page 2 of 2


1    MillerCoors’ employees, thus implicating the corporate attorney-client privilege for certain
2    communications under United States v. Graf, 610 F.3d 1148 (9th Cir. 2010). Although
3    Defendant’s Opposition contains legal argument in support of its position that MillerCoors
4    correctly clawed back certain communications between MillerCoors and Mekanism that
5    were attorney-client privileged, Defendant’s Opposition contains no supporting declaration
6    or any other factual evidence (other than a deposition transcript excerpt from Mr. Richard
7    Thornhill) to show the precise nature of the relationship Mekanism had with MillerCoors.
8    See Docket. Accordingly, Defendant is ORDERED to submit a declaration with
9    evidentiary support of its argument that Mekanism employees were acting as the functional
10   equivalent of MillerCoors’ employees on or before August 28, 2019 at 4:00 p.m. P.S.T.
11   The Court will not consider any additional briefing on this issue.
12         IT IS SO ORDERED.
13   Dated: August 26, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                   18cv331-BEN-LL
